order granting attorney fees and costs. Second Judicial District Court,
                Washoe County; Brent T. Adams, Judge.
                           Appellant LBT, LLC, brought an action against respondent
                developers Sky Vista Associates, LLC, and Silverwing Development and
                respondent property owner Sky Vista Homeowners Association for
                declaratory relief and reformation, seeking amendment of a final
                subdivision tract map for a planned unit development. LBT, the adjacent
                property owner to the parcel at issue, wished to include an access
                easement benefiting its property that it claims was excluded by mistake
                when the final map was approved. The district court ultimately found
                that it lacked jurisdiction because LBT failed to exhaust administrative
                remedies and dismissed the action. The district court subsequently
                awarded attorney fees to Sky Vista Homeowners Association under NRS
                18.010. These appeals followed.'
                            On appeal, we consider de novo whether LBT's predecessors
                failed to exhaust administrative remedies, effectively ending the case.
                Wyeth v. Rowatt,   126 Nev. , 244 P.3d 765, 775 (2010) (stating that
                we review legal questions de novo). While the failure-to-exhaust doctrine
                was once couched in terms of jurisdiction, this court has since made it
                clear that the failure to exhaust administrative remedies results in the
                controversy being unripe for review and renders it nonjusticiable. Allstate
                Ins. Co. v. Thorpe, 123 Nev. 565, 571, 170 P.3d 989, 993 (2007). Because
                LBT's predecessors did not properly participate in the administrative
                process and exhaust administrative remedies, having failed to appeal the
                Reno City Council's decision approving the final map, we conclude that the


                      'The parties are familiar with the facts and we do not recount them
                further except as necessary for our disposition.
SUPREME COURT
        OF
     NEVADA

                                                     2
(0) 1947A
issue was not ripe for review.    See Mesagate Homeowners' Ass'n v. City of
Fernley, 124 Nev. 1092, 1100-01, 194 P.3d 1248, 1254 (2008). Pursuant to
NRS 278.3195(1) and (4), a petition for judicial review can only be filed in
the district court by a person who administratively appealed the decision. 2
Because this failure to exhaust remedies bars judicial review of the
contested map provisions, we affirm the district court's decision granting
an NRCP 12(b)(5) motion to dismiss. 3


      2 While LBT argues that its predecessors were not aggrieved, and
thus could not appeal, we conclude that under the plain language of NRS
278.3195 and Reno Land Development Code § 18.06.208, LBT's
predecessors were aggrieved and entitled to appeal the approval of the
final map. In fact, they appeared numerous times to discuss and
challenge the tentative map.

      3 LBT  also argues that neither it nor its predecessors were provided
with notice of the error, depriving it of the opportunity to file an appeal or
take any action. NRS 278.0235 limits judicial review "with respect to any
final action, decision or order of any governing body, commission or
board . . . unless the action or proceeding is commenced within 25 days
after the date of filing of notice of the final action, decision or order . . . ."
The scope of NRS 278.0235 concerning notice provisions for applicants, see
Cnty. of Clark v. Doumani, 114 Nev. 46, 51-52, 952 P.2d 13, 16-17 (1998),
overruled on other grounds by Kay v. Nunez, 122 Nev. 1100, 1104, 146
P.3d 801, 804 (2006), is not the same type of notice due to non-applicants
such as LBT and its predecessors. We conclude that public recordation is
sufficient to apprise a non-applicant of the approval of a final map. See,
i.e., Hubbard v. Planning Comm'n of Ridgefield, 196 A.2d 760, 763 (Conn.
1963); Caron v. City of Auburn, 567 A.2d 66, 67 (Me. 1989); Lizak v. Faria,
476 A.2d 1189, 1198-99 (N.J. 1984). Here, when the final map was
approved, it was recorded and was readily available to the public,
including LBT and its predecessors. Moreover, the record demonstrates
that LBT's predecessors had representatives participating in the Reno
City Planning Commission meetings wherein the map was publicly
presented and discussed, and did not object to the map being recorded as
is. Therefore, we conclude that LBT's predecessors had sufficient notice of
the map's contents and could have timely filed a challenge.



                                        3
                              Accordingly, we 4
                              ORDER the judgment of the district court AFFIRMED. 5



                                                      (-L
                                                   Hardesty




                                                   Parraguirre


                                                                                   J.




                cc: Hon. Brent T. Adams, District Judge
                     Jonathan L. Andrews, Settlement Judge
                     Prezant & Mollath
                     Reno City Attorney
                     Kreitlen & Walker
                     Kern & Associates, Ltd.
                     Washoe County School District Legal Department
                     Washoe District Court Clerk




                      4 LBT also challenges the award of attorney fees. We conclude that
                the award was proper, as it was undisputed that LBT's predecessors failed
                to exhaust administrative remedies. Because the complaint was brought
                without reasonable grounds and NRS 18.010(2)(b) must be liberally
                construed in favor of awarding attorney fees when appropriate, we affirm
                the award. See NRS 18.010(2)(b); Baldonado v. Wynn Las Vegas, 124 Nev.
                951, 968, 194 P.3d 96, 107 (2008).

                      5 Due to the resolution of this appeal on ripeness grounds, we decline
                to reach the parties' remaining contentions.


SUPREME COURT
        OF
     NEVADA
                                                     4
(0) 1947A